— Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 20, 1975 on resentence, convicting him of robbery in the first degree (two counts) and grand larceny in the third degree (two counts), upon a jury verdict, and imposing indeterminate sentences of 12 Vi years to 25 years upon the robbery counts and 3 Vi years to 7 years upon the larceny counts, all sentences to run concurrently. Judgment modified, on the law and as a matter of discretion in the interest of justice, by reducing the sentences to concurrent indeterminate terms (1) with a minimum of seven years and a maximum of 14 years upon each of the robbery counts and (2) with a minimum of two years and a maximum of four years upon each of the grand larceny counts. As so modified, judgment affirmed. Upon the resentence, defendant was sentenced as a prior felony offender. We have reduced his sentence in light of his young age (20 years) and in the interest of justice. We additionally note that the maximum permissible sentence for grand larceny in the third degree, a class E felony, is four years (see Penal Law, §§ 70.00, subd 1; 70.06, subd 3, par [d]; 155.30). The impermissible seven-year sentence has, accordingly, been reduced to the extent indicated. We have reviewed the other arguments raised by defendant and find that there was sufficient evidence to sustain the conviction as to all counts. Rabin, Acting P. J., Martuscello, Cohalan, Christ and Shapiro, JJ., concur.